Order entered July 22, 2019




                                                       In The
                                         Court of Appeals
                                  Fifth District of Texas at Dallas
                                               No. 05-19-00178-CR

                                 TRADAREON JAMEL CHOICE, Appellant

                                                         V.

                                      THE STATE OF TEXAS, Appellee

                              On Appeal from the Criminal District Court No. 6
                                           Dallas County, Texas
                                   Trial Court Cause No. F17-75538-X

                                                     ORDER
              Before the Court is appellant’s July 17, 2019 first unopposed motion to extend the time to

      file his brief.1 We GRANT the motion. Appellant’s brief shall be due THIRTY DAYS from the

      date of this order.


                                                                /s/    CORY L. CARLYLE
                                                                       JUSTICE




1
    Counsel’s rule 38.6(d) motion was non-compliant with rule 10.5(b)(1). Though we grant the motion, we caution
      counsel that future motions must comply with applicable rules.